DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “oxidizing agent introducing device for introducing an effective amount of a composition comprising an oxidizing agent compound into the substance to be treated” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “component” coupled with functional language “oxidizing agent introducing ... for introducing an effective amount of a composition comprising an oxidizing agent compound into the substance to be treated” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth 1-14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a pump or titration system (See [0121], note, although the specification recites alternatively that the oxidizing agent may be introduced manually, this is not considered to be a recitation of sufficient structure).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation " wherein the composition comprising the oxidizing agent compound or a functional equivalent analog or derivative thereof functions together with the radiation of certain wavelengths to provide a synergistic reaction creating increased quantities of Electronically Modified Oxygen Derivatives (EMODs) that also exhibit increased times of effectiveness relating to antimicrobial properties, biofilm reducing properties, and mineral and chemical and corrosion reducing properties when compared and contrasted to Electronically Modified Oxygen Derivatives (EMODs) that are not subject to the described synergistic reaction " in the last section.  This is a long description of functional recitations of the system, i.e. an apparatus, and although there is nothing inherently wrong with including functional language in a claim, the functional language must still be evaluated for what it fairly conveys to one of skill in the art.  See MPEP 2173.05(g).  Where the fictional language merely recites a description of a problem to be solved for a function or result to be achieved, the boundaries of the scope of the claim may be unclear and the claim may fail to provide a clear-cut indication of the scope of the subject matter sought to be protected.  See again MPEP 2173.05(g).  Here, a person having ordinary skill would not know to a reasonable degree whether any given oxidizing agent introducing device used in conjunction with a radiation exposing device meet the claim or not given that the long recitation of functional language fails to put a person having ordinary skill on notice as to what structure of the device is intended to be covered and what structure is excluded.  For 
Claims 2-4, 6-14, and 16 are rejected for their dependence on an indefinite claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to add a further limitation to the subject matter being claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1, 2, 4, 6,7, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or obvious under 103 over U.S. Patent Application Publication No. 2013/0023448 to Glasscott et al. (“Gasscott”).
As to claims 1 and 13, Glasscott suggests system for reducing microbial, or mineral, or chemical concentration in a substance (see abstract) comprising:
	an oxidizing agent introducing device for introducing an amount of composition comprising an oxidizing agent compound (See Glasscott 127 or 400, in Fig. 6, and see [0067], hydrogen peroxide is introduced),
	a radiation emitting device, wherein the radiation emitted by the device is UV (See Glasscott 90 in Fig. 6, and see [0067],  UV device is provided), where the system is adapted for use in a reaction container (See 70 in Fig. 6 and see [0067]) for processing the substance to be treated and the radiation emitting device is a radiation emitter which has a specific gravity allowing the radiation emitter to rest in the reaction container at a location where the microbes, minerals, and/or chemical concentration is concentrated (See [0067], and see location of element 90 in Fig. 6, the UV source is provided at multiple locations and is considered capable of resting on the bottom of the conical in order to provide desired exposure time, thereby locating where the microbes, minerals, and/or chemicals are likely to concentrate in the chamber through gravity. Or if the emitter resting on the bottom is not explicitly shown in Glasscott, then in the alternative it would have been obvious to a to position the UV source resting the bottom in order to provide for a desired exposure.  And see also MPEP 2144.04(VI)(C), changing the location of an element in the prior art, such as a switch, is an obvious matter of design choice unless it is shown that the particular location is significant.)
The entire claim recitations directed to  “for periods of time ranging from less than 1 second to days depending on the level of EMOD generation desired depending on the level of EMOD generation desired and at an appropriate dose of radiation where dose may be selected to that EMODs are generated in the desired quantity to support the desired rate of EMOD action in the target substance,” and “wherein the composition comprising the oxidizing agent compound or a functional equivalent analog or derivative thereof functions together with the radiation of certain wavelengths to provide a synergistic reaction creating increased quantities of Electronically Modified Oxygen Derivatives (EMODs) that also exhibit increased times of effectiveness relating to antimicrobial properties, biofilm reducing properties, and mineral and chemical and corrosion reducing properties when compared and contrasted to Electronically Modified Oxygen Derivatives (EMODs) that are not subject to the described synergistic reaction” are considered to be statements of applicant’s intended use which do not serve to particularly patentably distinguish the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the apparatus of Glasscott is considered to be fully capable providing UV treatment for an interval of time (See e.g. [0067] and throughout), and of producing EMODs since the apparatus in Glasscott is used to produce hydroxyl radicals and hydroxyl radicals ([0021]) are admitted by applicant as being EMOD (See instant specification [0012], hydroxyl radicals are included in the meaning of the term EMOD, and the amount is higher than without UV exposure [0057]), and further since the UV radiation causes the production of the hydroxyl radicals from the 
As to claim 2, Glasscott teaches the system of claim 1, and further suggests that the substance being treated is water or wastewater (See [0011]).
As to claims 4, Glasscott teaches the system of claim 1, and further provides that the system is used in combination with a pipeline (See in Fig. 6, an upstream portion of pipeline 123 is used to supply the substance and  a downstream portion of pipeline 122 is used for receiving the substance being treated) for transmitting the substance to be treated, wherein the direction that the substance flows in the pipeline (See in Fig. 6, the substance flows through the pipeline in a certain direction), the oxidizing agent introducing device is arranged in the upstream of the radiation exposing device so that the oxidizing agent is disposed at a location so that while it is being dispensed or before it is introduced to the pipeline radiation is provided (See in Fig. 6, the oxidizing agent is introduced 127/400 upstream of the radiation source 90, and it is treated prior to being introduced into pipeline 122), and wherein after the synergistic reaction takes place (See [0067] and[0068], after being treated by the UV light the synergistic reaction takes place between the peroxide and UV producing the hydroxyl radicals; the reaction is capable of containing EMODs such as hydroxyl), the treated substance continues flowing further downstream in the pipeline (See in Fig. 6, the treated substance then is provided to downstream portion of pipeline 122).
As to claims 6 and 7, Glasscott teaches the system of claim 1, and further teaches that the system exposes the oxidizing agent compound to a radiation of a (See Glasscott [0067], [0068], the oxidizing agent is provided to the flowing stream in the UV system where the oxidizing agent and radiation source and produced hydroxyl radicals area applied during and/or after introduction of the peroxide to the substance comprising the target).
As to claims 9-11, Glasscott teaches the system of claim 1, and further the limitations of claim 9-11 are directed to applicant’s intended use and do not particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Glasscott is considered to be fully capable of this intended use of providing a minimum effective amount by controlling the rate of flow of the fluid to be treated so that it matches the introduction rate of the oxidizing agent or by controlling the oxidizing agent rate so that it matches the rate of the contaminant thereby providing a minimum amount of oxidizing agent to provide a desired effect; or that the concentration is between 0.001 percent to 100 % or greater of the volume of the substance to be treated; or that the amount of the oxidizing agent is selectable by a person having ordinary based on a pH, temperature, density or light absorbing quality of the substance or size and shape of container by selecting a flow rate of the composition comprising the oxidizing agent.  
As to claim 12, Glasscott teaches the system of claim 1, and further provides that the oxidizing agent is peroxide (See Glasscott [0056] and see [0068]).
As to claim 14, Glasscott teaches the system of claim 1, and further the limitations of claim 14 are directed to applicant’s intended use and do not particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the apparatus is considered to be fully capable of providing the radiation to the (See [0067]).
As to claim 16, Glasscott teaches the system of claim 1, and further the oxidizing agent is administered into the pipeline after being exposed to the radiation (See Glasscott [0067] and [0068], oxidizing agent is added in container 70, and then irradiated stream is provided to a hydroxyl mixer 100 for further oxidation via being introduced in to pipeline 122).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by or obvious over Glasscott as evidenced by “Livescience: What is Ultraviolet Light?” to Lucas (“Lucas”).
As to claim 8, Glasscott teaches the system of claim 1, and further provides that the certain wavelengths are UVB which is 280-315nm (See Glasscott [0021], and see Lucas which is cited as evidence to show the meaning of the term UVB as used the prior art) and falls within the claimed range.  See MPEP 2131.01, multiple references may be used in an anticipation rejection to show either (I) that the reference contained an enabling disclosure, (II) to explain the meaning of a term, or (III) to show that a characteristic not disclosed is present.  See also MPEP 2131.03, where the prior art values fall within the claimed range, the range is met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasscott in view of U.S. Patent No. 7,081,225 to Hollander (“Hollander”).
As to claim 3, Glasscott teaches that the reaction occurs in a reaction container (See 70 in Fig. 6 and see [0067]-[0068]), and as discussed above the Glasscott teaches or renders obvious resting the radiation emitter on the bottom of the conical 
As to the use of a pump, a person having ordinary skill would have recognized the use of pumps provides the predictable result of providing pressurized fluid delivery as evidenced by the use of pumps elsewhere in the system in Glasscott (See e.g. [0047] and [0049]).  Moreover, since Glasscott suggests that the oxidizing agent is injected or sprayed as a pressurized stream (See Glasscott at least [0067]), would have suggested to a person having ordinary skill that a pump should be used for delivery of the injected or sprayed oxidizing agent.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide a pump for delivery of the oxidizing agent in Glasscott in order to provide for the predictable result of pressurized injection and sprayed fluid delivery.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 1, 2, 4, 6, 7, 9-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0023448 to Glasscott et al. (“Gasscott”), and U.S. Patent No. 6,468,433 to Tribelski (“Tribelski”).
As to claims 1, Glasscott teaches a system for reducing microbial, or mineral, or chemical concentration in a substance (see abstract) comprising:
an oxidizing agent introducing device for introducing an amount of composition comprising an oxidizing agent compound (See Glasscott 127 or 400, in Fig. 6, and see [0067], hydrogen peroxide is introduced via device for injecting it, see [0056], the device is considered to be the same or an equivalent of the oxidizing introducing device of the claim under 112(f) since the prior art device produces substantially the same function of introducing oxidizing agent, by pressurized addition to the substance being treated, for substantially the same result of effective mixing of the substance and treating agent),
a radiation emitting device, wherein the radiation emitted by the device is UV (See Glasscott 90 in Fig. 6, and see [0067],  UV device is provided).  
The entire claim recitations directed to  “for periods of time ranging from less than 1 second to days depending on the level of EMOD generation desired depending on the level of EMOD generation desired and at an appropriate dose of radiation where dose may be selected to that EMODs are generated in the desired quantity to support the desired rate of EMOD action in the target substance,” and “wherein the composition comprising the oxidizing agent compound or a functional equivalent analog or derivative thereof functions together with the radiation of certain wavelengths to provide a synergistic reaction creating increased quantities of Electronically Modified Oxygen Derivatives (EMODs) that also exhibit increased times of effectiveness relating to antimicrobial properties, biofilm reducing properties, and mineral and chemical and corrosion reducing properties when compared and contrasted to Electronically Modified Oxygen Derivatives (EMODs) that are not subject to the described synergistic reaction” are considered to be statements of applicant’s intended use which do not serve to particularly patentably distinguish the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the apparatus of Glasscott is considered to be fully capable (See e.g. [0067] and throughout), and of producing EMODs since the apparatus in Glasscott is used to produce hydroxyl radicals and hydroxyl radicals ([0021]) are admitted by applicant as being EMOD (See instant specification [0012], hydroxyl radicals are included in the meaning of the term EMOD, and the amount is higher than without UV exposure [0057]), and further since the UV radiation causes the production of the hydroxyl radicals from the introduced peroxide, the reaction is considered to be synergistic and to produce more hydroxyl radicals than peroxide introduction would in the absence of the UV application.
Glasscott does not mention wherein fluid container is a pipeline for delivery of the fluid and the radiation emitting component is arranged inside the pipeline in the form of a lining layer on the wall of the pipeline.  Tribelski is directed to a method and device for the treatment of fluids UV radiation/light using an optical fiber light source (See abstract, col. 1 lines 1-25 and in the Figures).  Tribelski explains that the device is applicable to conduits used in filtering petroleum and water wells in order to remove unwanted bacteria/microorganisms (See Tribelski col. 22 lines 23-357) Tribelski provides for a conduit in which the fiber is arranged in a layer zone adjacent the wall of the pipe (See Fig. 9, emitting device is provided as a band/layer in the wall of the pipe).  Tribelski explains that this arrangement facilitates radiation source is distributed in a region to be disinfected within the conduit (See col. 29 lines 15-35).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a UV radiation emitting element in a pipeline of the well fluid treating device carrying hydrocarbon and/or water fluid in Glasscott in order to provide the predictable result of additional bacterial treatment using UV treatment in flow conduits combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 2, Glasscott and Tribelski teach the system of claim 1, and further suggests that the substance being treated is water or wastewater (See [0011]).
As to claim 4, Glasscott and Tribelski teach the system of claim 1, and further provides that the system is used in combination with a pipeline (See in Fig. 6, an upstream portion of pipeline 123 is used to supply the substance and  a downstream portion of pipeline 122 is used for receiving the substance being treated) for transmitting the substance to be treated, wherein the direction that the substance flows in the pipeline (See in Fig. 6, the substance flows through the pipeline in a certain direction), the oxidizing agent introducing device is arranged in the upstream of the radiation exposing device so that the oxidizing agent is disposed at a location so that while it is being dispensed or before it is introduced to the pipeline radiation is provided (See in Fig. 6, the oxidizing agent is introduced 127/400 upstream of the radiation source 90, and it is treated prior to being introduced into pipeline 122), and wherein after the synergistic reaction takes place (See [0067] and[0068], after being treated by the UV light the synergistic reaction takes place between the peroxide and UV producing the hydroxyl radicals; the reaction is capable of containing EMODs such as hydroxyl), the treated substance continues flowing further downstream in the pipeline (See in Fig. 6, the treated substance then is provided to downstream portion of pipeline 122).
(See Glasscott [0067], [0068], the oxidizing agent is provided to the flowing stream in the UV system where the oxidizing agent and radiation source and produced hydroxyl radicals area applied during and/or after introduction of the peroxide to the substance comprising the target).
As to claims 9-11, Glasscott and Tribelski teach the system of claim 1, and further the limitations of claim 9-11 are directed to applicant’s intended use and do not particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Glasscott is considered to be fully capable of this intended use of providing a minimum effective amount by controlling the rate of flow of the fluid to be treated so that it matches the introduction rate of the oxidizing agent or by controlling the oxidizing agent rate so that it matches the rate of the contaminant thereby providing a minimum amount of oxidizing agent to provide a desired effect; or that the concentration is between 0.001 percent to 100 % or greater of the volume of the substance to be treated; or that the amount of the oxidizing agent is selectable by a person having ordinary based on a pH, temperature, density or light absorbing quality of the substance or size and shape of container by selecting a flow rate of the composition comprising the oxidizing agent.  
As to claim 9-10, Glasscott and Tribelski teach the device of claim 1, although Glasscott does not mention providing a minimum amount of oxidizing agent to provide a measurable or detectible effect on the microbial/mineral/chemical concentration or (See [0056]-[0057]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the concentration and amount of peroxide in the oxidizing agent, and an amount of oxidizing agent compound, in order to provide for a desired level of hydroxyl radical production and oxidation reactions with the contaminant in the substance to be treated.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  And see also MPEP 2144.05(II)(A), generally differences in concentration are not patentable significant unless criticality is shown.
As to claim 11, Glasscott and Tribelski teach the device of claim 1, although Glasscott does not mention providing a minimum amount of oxidizing agent to provide an amount of oxidizing agent based on the density, pH, temperature, viscosity and light absorbing quality of the substance to be treated or the size and shape of the container.   However, Glasscott recognizes that the oxidizing agent concentration is a result effective variable which controls the level of hydroxyl production and thereby the amount of hydroxyl radical oxidizers available for reaction (See [0056]-[0057]).  Moreover, Glasscott suggest monitoring the pH, temperature and to control the process in response (See [0028]); and that microorganisms present in the fluid impact the light absorbing qualities of the fluid (See [0053] and [0055]).  Accordingly, it would have Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  And see also MPEP 2144.05(II)(A), generally differences in concentration are not patentable significant unless criticality is shown.
As to claim 12, Glasscott and Tribelski teach the system of claim 1, and further provides that the oxidizing agent is peroxide (See Glasscott [0056] and see [0068]).
As to claim 14, Glasscott and Tribelski teach the system of claim 1, and further the limitations of claim 14 are directed to applicant’s intended use and do not particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the apparatus is considered to be fully capable of providing the radiation to the oxidizing agent more than once by turning the radiation source on and off during treatment thereby providing multiple applications or else through providing multiple sources along a flow of the fluid as taught in Glasscott (See [0067]).
As to claim 16, Glasscott teaches the system of claim 1, and further the oxidizing agent is administered into the pipeline after being exposed to the radiation (See Glasscott [0067] and [0068], oxidizing agent is added in container 70, and then irradiated stream is provided to a hydroxyl mixer 100 for further oxidation via being introduced in to pipeline 122).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasscott and Tribelski and as evidenced by “Livescience: What is Ultraviolet Light?” to Lucas (“Lucas”).
As to claim 8, Glasscott and Tribelski teaches the system of claim 1, and further provides that the certain wavelengths are UVB which is 280-315nm (See Glasscott [0021], and see Lucas which is cited as evidence to show the meaning of the term UVB as used the prior art) and falls within the claimed range.  See MPEP 2131.01, multiple references may be used in an anticipation rejection to show either (I) that the reference contained an enabling disclosure, (II) to explain the meaning of a term, or (III) to show that a characteristic not disclosed is present.  See also MPEP 2131.03, where the prior art values fall within the claimed range, the range is met.

Terminal Disclaimer
The terminal disclaimer filed on 11-27-19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/390283 and U.S. Patent No. 10,350,663; and U.S. Patent No. 10,478,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 5-1-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/429298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 7-23-2020 have been fully considered but they are not persuasive.
Applicant’s argument regarding whether the term “radiation emitter” invokes 112(f) is considered persuasive.  The term is considered to denote structure.  Accordingly the term is given its broadest reasonable interpretation in light of the specification.  See MPEP 2111.
Applicant’s amendments appear to have moved the claims further away from allowability.  In the prior action, weight had been given to the use radiation emitting device being a float.  This feature in combination with the other features of the invention not taught or suggested by the prior art.  Accordingly, the rejection addressed only the embodiment, which was claimed in the alternative, of the radiation emitter being a lining layer on the pipeline over Glasscott in view of Tribelski.  Allowable subject matter had previously been indicated in claims 3 and 13 since these claims were directed to the species of the radiation emitter being a float.  However, now that the term float has been changed to “radiation emitter” this is considered to read on any radiation emitter which is has a specific gravity, including one being heavy enough to rest on the bottom of the container.  Accordingly, the previously indicated allowability of the subject matter of claims 3 and 13 has been withdrawn since the radiation emitter of Glasscott is considered to be capable of resting on the bottom of the container.

Applicant’s arguments are directed to generally functional and indefinite aspects of the claimed invention such as whether the increased quantities of EMODs are 

Applicant argues that the device in Tribelski is not a radiation emitting device for exposing the compostion.  In response, the radiation device for exposing the oxidizing agent is a UV light source as taught by Glasscott.  Tribelski is cited to show that providing the UV light source as a lining layer on a pipeline would have been obvious to a perosn having ordinary skill in the art.  Tribelski teaches the treatment of fluids UV radiation/light using an optical fiber light source (See abstract, col. 1 lines 1-25 and in the Figures).  Tribelski explains that the device is applicable to conduits used in filtering petroleum and water wells in order to remove unwanted bacteria/microorganisms (See Tribelski col. 22 lines 23-357) Tribelski provides for a conduit in which the fiber is arranged in a layer zone adjacent the wall of the pipe (See Fig. 9, emitting device is provided as a band/layer in the wall of the pipe).  Tribelski explains that this arrangement facilitates radiation source is distributed in a region to be disinfected within the conduit (See col. 29 lines 15-35).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a UV radiation emitting element in a pipeline of the well fluid treating device carrying hydrocarbon combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Applicant argues that there is not sufficient motivation to combine Glasscott and Tribelski.  In response, a person ahvin gordinary skill would have recognized that in view of Glasscott and Tribeslki in order to provide the predictable result of additional bacterial treatment using UV treatment in flow conduits as taught and demonstrated in Tribelski.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
In response to applicant's argument that it is not clear how the optical fibers of Tribelski could be incorporated into the Glasscott device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/           Primary Examiner, Art Unit 1773